HAMLIN, Justice
(dissenting).
I am of the opinion that, in view of the exceptional circumstances surrounding this case and for the reasons assigned by Justice Hawthorne in his dissent, the judgment creditor is being enriched to the extent of $7500.00, and, in the interest of justice, that all proceedings before the Nineteenth Judicial District Court for the Parish of East Baton Rouge should be stayed until the finality of all proceedings before the Second Judicial District Court for the Parish of Jackson.
I respectfully dissent.